Fourth Court of Appeals
                                      San Antonio, Texas
                                            October 31, 2018

                                          No. 04-18-00651-CV

                 IN THE INTEREST OF D.B., B.N.B., AND T.L.S., CHILDREN,

                      From the 73rd Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017-PA-02206
                           Honorable John D. Gabriel, Jr., Judge Presiding

                                              O R D E R

        In this accelerated appeal of the trial court’s order terminating Appellant’s parental rights,
Appellant’s court-appointed attorney filed an Anders brief. In the brief, counsel states that after a
professional evaluation of the record, counsel finds no reversible error, concludes the appeal is
without merit and frivolous, and attached a motion to withdraw. See Anders v. California, 386 U.S.
738, 744 (1967); In re R.R., No. 04-03-00096-CV, 2003 WL 21157944, at *4 (Tex. App.—San
Antonio May 21, 2003, no pet.) (applying Anders procedure in a parental rights termination appeal).
       Counsel informed Appellant of her right to file a pro se brief and her right to a free copy of
the appellate record.
         The State filed a letter waiving its right to file an appellee’s brief unless Appellant files a pro
se brief.
     If Appellant desires to file a pro se brief, we ORDER Appellant to do so within TWENTY
DAYS of the date of this order. See TEX. R. APP. P. 38.6(a).
     If Appellant files a pro se brief, the State may file a responsive brief not later than TWENTY
DAYS after Appellant’s pro se brief is filed in this court. See id. R. 38.6(b).
        The motion to withdraw is HELD IN ABEYANCE pending further order of this court.

                                                          _________________________________
                                                          Patricia O. Alvarez, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court
on this 31st day of October, 2018.

                                                          ___________________________________
                                                          KEITH E. HOTTLE,
                                                          Clerk of Court